Exhibit 10.05

MONRO MUFFLER BRAKE, INC.

PROFIT SHARING PLAN

Monro Muffler Brake, Inc. a New York corporation with its office and principal
place of business in Rochester, New York (“Employer”), hereby continues, amends
and restates the Monro Muffler Brake, Inc. Profit Sharing Plan (“Plan”),
effective April 1, 2013, except that provisions stating different effective
dates shall be effective on such dates.

The Plan was originally adopted as of May 1, 1960 and has since been restated a
number of times since that date. The Plan was most recently restated effective
as of April 1, 2007. This restatement updates the Plan to incorporate subsequent
amendments, and to comply with other required legislative and regulatory
changes.

This Plan is intended to be qualified as a cash or deferred profit sharing plan
under sections 401(a) and 401(k) of the Internal Revenue Code.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I Definitions

     1   

ARTICLE II Participation and Service

     7   

ARTICLE III Contributions

     8   

ARTICLE IV Allocations to Participants’ Accounts

     10   

ARTICLE V Benefits

     17   

ARTICLE VI Trust Fund

     28   

ARTICLE VII Plan Administrator and Other Fiduciaries

     30   

ARTICLE VIII Amendments

     32   

ARTICLE IX Successor Employer and Merger or Consolidation of Plans

     33   

ARTICLE X Plan Termination

     34   

ARTICLE XI Top-Heavy Provisions

     35   

ARTICLE XII Miscellaneous

     37   

Schedule A Service With Predecessor Organizations

  

 

- i -



--------------------------------------------------------------------------------

ARTICLE I

Definitions

 

1.1 “Affiliated Company” means (1) a member of a controlled group of
corporations of which the Employer is a member; (2) an unincorporated business
which is part of a group of trades or businesses (whether or not incorporated)
under common control with the Employer as determined pursuant to Code
section 414(c); (3) a member of an affiliated service group of which the
Employer is a member as determined pursuant to Code section 414(m); or (4) any
other entity required to be aggregated with the Employer under Code section 414.
For purposes of this Section, a controlled group of corporations means a group
defined under Code section 1563(a) determined without regard to Code
sections 1563(a)(4) and 1563(e)(3)(C).

 

1.2 “Beneficiary” means the Participant’s surviving spouse or, in the event
there is no surviving spouse or the surviving spouse elects in writing not to
receive any death benefits under the Plan, the person or persons (including a
trust) designated by a Participant to receive any death benefit which shall be
payable under this Plan.

 

1.3 “Board” means the Board of Directors of Monro Muffler Brake, Inc.

 

1.4 “Break in Service” means that an Employee fails to complete 500 or more
Hours of Service during a Vesting Computation Period.

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.6 “Compensation” means the gross remuneration (including any amount of salary
reduced under Code sections 125, 132(f), or 401(k)) paid to a Participant by the
Employer for personal services actually rendered during a Plan Year while a
Participant in the Plan, but not including reimbursements or other expense
allowances, fringe benefits (cash and noncash), moving expenses, deferred
compensation, welfare benefits, stock-based compensation, or any amount in
excess of the amount permitted under Code section 401(a)(17). In addition, for
purposes of making Pre-Tax Savings Contributions under Section 3.1,
“Compensation” shall not include regular annual bonuses made to Highly
Compensated Employees. For purposes of this Section 1.7, “Compensation” shall
include differential wage payments, within the meaning of Code section
3401(h)(2), paid to any individual by the Employer.

Compensation also includes payments made within 2 1⁄2 months after severance
from employment or, if later, the end of the Limitation Year during which the
severance occurred, if they are payments that, absent a severance from
employment, would have been paid to the Employee while the Employee continued in
employment with the Employer, such as overtime, commissions, bonuses, and other
similar compensation. Any payments not described above are not considered
compensation if paid after severance from employment, even if they are paid
within 2 1⁄2 months following severance from employment or within the
appropriate Limitation Year; except for, (i) payments to an individual who does
not currently perform services for the Employer by reason of a qualified
military service (within the meaning of Code section 414(u)(1)) to the extent



--------------------------------------------------------------------------------

these payments do not exceed amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service, or (ii) compensation paid to a Participant
who is permanently and totally disabled, as defined by Code section 22(e)(3),
provided salary continuation applies to all Participants who are permanently and
totally disabled for a fixed or determinable period, or the Participant was not
a Highly Compensated Employee immediately before becoming disabled.

 

1.7 “Designated Beneficiary” means, for purposes of Section 5.4, the individual
who is designated as the Beneficiary under Section 5.8 of the Plan and is the
designated Beneficiary under Code section 401(a)(9) and section 1.401(a)(9)-1,
Q&A-4 of the Treasury regulations.

 

1.8 “Disability” means a Participant’s physical or mental condition of a
permanent nature which prevents the Participant from engaging in any substantial
gainful employment within the Employer. Such disability shall be determined by
the Plan Administrator in accordance with procedures uniformly applicable to all
Participants. The Plan Administrator may rely upon a competent physician chosen
by the Participant and approved by the Plan Administrator.

 

1.9 “Distribution Calendar Year” means, for purposes of Section 5.4, a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains the
Participant’s Required Beginning Date. For distributions beginning after the
Participant’s death, the first Distribution Calendar Year is the calendar year
in which distributions are required to begin under Section 5.4(b). The required
minimum distribution for the Participant’s first Distribution Calendar Year will
be made on or before the Participant’s Required Beginning Date. The required
minimum distribution for other Distribution Calendar Years, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s required beginning date occurs, will be made on or before
December 31 of that Distribution Calendar Year.

 

1.10 “Early Retirement Age” means the later of the date a Participant attains
age 55 or completes five Years of Service; provided that for amounts credited to
a Participant’s accounts on April 1, 2003, “Early Retirement Age” means the date
the Participant attains age 55 with no service requirement.

 

1.11 “Effective Date” means May 1, 1960. The effective date of this restatement
is April 1, 2013 generally except that each section that specifies a different
effective date shall be effective on the date specified.

 

1.12 “Eligibility Computation Period” means the twelve-consecutive-month period
beginning with an Employee’s Employment Date and every twelve-month-period
beginning each anniversary date thereafter.

 

- 2 -



--------------------------------------------------------------------------------

1.13 “Employee” means any person who is receiving remuneration for services
rendered to the Employer, including any Leased Employee, or who would be
receiving such remuneration except for a Leave of Absence.

 

1.14 “Employer” means Monro Muffler Brake, Inc. or its successor.

 

1.15 “Employer Matching Contribution Account” means that part of the account
maintained for a Participant to record his share of the Employer’s matching
contributions under Section 3.2.

 

1.16 “Employer Stock” means the common stock of Monro Muffler Brake, Inc.

 

1.17 “Employment Date” means the date on which an Employee first performs an
Hour of Service for the Employer.

 

1.18 “Highly Compensated Employee” means an employee who is highly compensated
as defined in Code section 414(q). Subject to the special limitations and
definitions contained in Code section 414(q), a Highly Compensated Employee is
(1) any employee who received compensation from the Employer in the preceding
year in excess of $115,000 (adjusted for cost-of-living increases after 2013),
or (2) who is a five-percent owner of the Employer at any time during the year
or the preceding year. A five-percent owner of the Employer is any person who
owns (or is considered as owning within the meaning of Code section 318) more
than five percent of the outstanding stock of the Employer or stock possessing
more than five percent of the total combined voting power of all stock of the
Employer.

 

1.19 “Hour of Service” means each hour for which an Employee is paid, or
entitled to payment, during an applicable computation period in accordance with
the following:

 

  (a) Performance of Services. An Hour of Service shall be credited for each
hour that the Employee is paid or entitled to payment for the performance of
services for the Employer or an Affiliated Company.

 

  (b)

Leaves of Absence, etc. An Hour of Service shall be credited for each hour
during which no duties are performed but for which an Employee is paid or
entitled to payment by the Employer or an Affiliated Company (whether or not the
employment relationship has terminated) for any other purpose, including,
without limitation, payment due to vacation, holiday, illness, disability,
layoff, jury duty or Leave of Absence. Credit is also to be given for up to 501
Hours for which an Employee is on maternity or paternity leave of absence (i.e.,
pregnancy of the Employee, birth or adoption of the Employee’s child, or caring
for the Employee’s child immediately following birth or adoption) in either the
Plan Year in which such Leave commences or the following Plan Year, whichever is
needed to forestall a Break in Service. No more than 501 Hours of Service shall
be credited under this provision, however, to an Employee on account of any
single continuous period during which no services are performed for the Employer
or an Affiliated Company. In addition, no Hours of Service shall be credited
with respect to payments made under a plan maintained by the Employer or an

 

- 3 -



--------------------------------------------------------------------------------

  Affiliated Company solely for complying with applicable workers’ compensation,
or disability insurance laws or to payments which reimburse an Employee for
medical or medically-related expenses.

 

  (c) Back pay. To the extent not credited for either of the preceding purposes,
an Employee shall be credited with an Hour of Service for each hour for which
back pay, irrespective of mitigation of damages, is either awarded or agreed to
by the Employer or an Affiliated Company. If back pay is made with respect to
one of the purposes set forth in provision (b) above, the number of creditable
Hours of Service shall be subject to the limitations set forth in that
provision.

 

  (d) Computation and Crediting of Hours. The Plan Administrator shall determine
the number of creditable Hours of Service in any computation period on the basis
of any records kept by the Employer that accurately reflect Hours of Service. If
any payments (including back pay awards) relate to any period for which no
duties are performed, the number of creditable Hours of Service shall equal the
number of regularly scheduled working hours upon which the payment is based. If
the payment is not calculated on the basis of units of time for which the hours
may be determined, the number of creditable Hours of Service shall be equal to
the amount of the payment divided by the Employee’s most recent hourly rate of
compensation before the period during which no duties are performed. In no
event, however, shall an Employee be credited with a greater number of Hours of
Service than the number of regularly scheduled hours for the performance of
services during the applicable period.

Hours of Service shall be credited to the computation period in which the
services were performed, the period to which payments are made when no services
are performed, or the period to which back pay awards relate, whichever is
applicable. The crediting of Hours of Service for reasons other than the
performance of services and the crediting of Hours of Service to computation
periods shall be made in accordance with 29 C.F.R. sections 2530.200b-2(b) and
(c) which are hereby incorporated by this reference.

 

  (e) Military Service. An Hour of Service shall be credited for each hour of
the normally scheduled work hours for each day during any period the Employee is
on leave of absence from the Employer or any Affiliated Company for military
service with the Armed Forces of the United States, but not to exceed the period
required under the law pertaining to veterans’ reemployment rights; provided
that if he fails to report for work at the end of such leave during which he has
employment rights, he shall not receive credit for hours on such leave.

 

1.20 “Income” means the net gain or loss of the Trust Fund from investments, as
reflected by interest payments, dividends, realized and unrealized gains and
losses on securities, other investment transactions and expenses paid from the
Trust Fund.

 

1.21

“Leased Employee” means any person (other than an employee of the Employer) who
pursuant to an agreement between the Employer and any other person (the “leasing

 

- 4 -



--------------------------------------------------------------------------------

  organization”) has performed services for the Employer (or for the Employer
and related persons determined in accordance with Code section 414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under the primary direction or control of the Employer.
Contributions or benefits provided a Leased Employee by the leasing organization
which are attributable to services performed for the Employer shall be treated
as provided by the Employer. A Leased Employee shall not be considered an
employee of the Employer if: (i) such employee is covered by a money purchase
pension plan providing: (1) a nonintegrated employer contribution rate of at
least 10 percent of compensation, as defined in Code section 415(c)(3), but
including amounts contributed by the Employer pursuant to a salary reduction
agreement which are excludable from the employee’s gross income under section
125, section 402(a)(8), section 402(h) or section 403(b) of the Code,
(2) immediate participation, and (3) full and immediate vesting; and (ii) Leased
Employees do not constitute more than 20 percent of the Employer’s Non-Highly
Compensated Employee workforce.

 

1.22 “Leave of Absence” means any absence authorized by the Human Resources
Department of the Employer provided that all persons under similar circumstances
must be treated alike in the granting of such Leave of Absence and provided
further that the Participant returns within the period of authorized absence. An
absence due to service in the Armed Forces of the United States shall be
considered a Leave of Absence if the absence is caused by war or if the Employee
is required to serve under the laws of conscription, provided the Employee
returns to employment with the Employer within the period provided by law.

 

1.23 “Life Expectancy” means, for purposes of Section 5.4, the Life Expectancy
as computed by use of the Single Life Table in section 1.401(a)(9)-9 of the
Treasury regulations.

 

1.24 “Non-Highly Compensated Employee” means an employee who is not a Highly
Compensated Employee.

 

1.25 “Normal Retirement Age” means age 65.

 

1.26 “Participant” means an Employee participating in the Plan in accordance
with the provisions of Article II.

 

1.27 “Participant’s Account Balance” means, for purposes of Section 5.4, the
account balance as of the last valuation date in the calendar year immediately
preceding the Distribution Calendar Year (valuation calendar year) increased by
the amount of any contributions made and allocated or forfeitures allocated to
the account balance as of dates in the valuation calendar year after the
valuation date and decreased by distributions made in the valuation calendar
year after the valuation date. The account balance for the valuation calendar
year includes any amounts rolled over or transferred to the plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.

 

- 5 -



--------------------------------------------------------------------------------

1.28 “Plan” means the Monro Muffler Brake, Inc. Profit Sharing Plan, as set
forth herein, as amended from time to time.

 

1.29 “Plan Administrator” means Monro Muffler Brake, Inc.

 

1.30 “Plan Year” means the twelve consecutive month period beginning on April 1
and ending on March 31. The Plan Year shall be the limitation year as this term
is used in regulations promulgated pursuant to the Employee Retirement Income
Security Act of 1974.

 

1.31 “Pre-Tax Savings Contributions” means contributions made by the Employer on
behalf of a Participant pursuant to a salary reduction agreement under Code
section 401(k) and the regulations pertaining thereto, as set forth in
Section 3.1.

 

1.32 “Profit Sharing Contribution Account” means that part of the account
maintained for a Participant to record his share of any prior Employer profit
sharing contributions.

 

1.33 “Required Beginning Date” shall mean April 1 of the calendar year following
the later of: (i) the calendar year in which the Participant attains age 70
 1⁄2; or (ii) the calendar year in which the Participant retires. However if the
Participant is a five-percent owner with respect to the plan year ending in the
calendar year in which the Participant attains age 70  1⁄2, “Required Beginning
Date” shall mean April 1 of the calendar year following the calendar year in
which the Participant attains age 70  1⁄2.

 

1.34 “Rollover Account” means the account maintained in accordance with
Section 3.5 to hold the assets of any tax-qualified retirement plan which are
transferred to this Plan.

 

1.35 “Trust” or “Trust Fund” means the Monro Muffler Brake, Inc. Profit Sharing
Trust maintained in accordance with the terms of the trust agreement, as amended
from time to time, which constitutes a part of this Plan.

 

1.36 “Trustee” means [Investors Bank & Trust Company], or any other trustee
appointed by the Board to administer the Trust.

 

1.37 “Valuation Date” means each business day.

 

1.38 “Vesting Computation Period” means the Plan Year, commencing with the Plan
Year in which an Employee’s Employment Date occurs.

 

1.39 “Year of Service” means any Eligibility Computation Period, Vesting
Computation Period or Plan Year during which an Employee completes at least
1,000 Hours of Service with the Employer or any Affiliated Company. Service with
certain predecessor organizations will be recognized for eligibility and/or
vesting purposes as set forth in Appendix A.

 

1.40 The masculine gender whenever used shall include the feminine and the
singular shall include the plural, unless the context clearly indicates the
contrary.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE II

Participation and Service

 

2.1 Eligibility. An Employee shall be eligible to become a Participant after
attaining age 21, and at the earlier of the following:

 

  (a) if the Employee is expected to complete a Year of Service may enter after
3 months of actual service; or

 

  (b) the first day of the month following the end of the first Eligibility
Computation Period during which the Employee has actually completed a Year of
Service.

Notwithstanding the foregoing, this Plan does not cover (1) any Leased Employee;
(2) any independent contractor (or any person treated by the Employer as an
independent contractor regardless of any agency or judicial determination that
the individual is an employee for other purposes); (3) any contract worker hired
through, or who is an employee of, an outside agency; (4) any non-resident
aliens (within the meaning of Code section 7701(b)(1)(B)) who receive no earned
income (within the meaning of Code section 911(d)(2)) from the Employer which
constitutes income from sources within the United States (within the meaning of
Code section 861(a)(3)); or (4) any Employee who is a member of a unit covered
by a collective bargaining agreement under which retirement benefits were the
subject of good faith bargaining unless such bargaining agreement provides for
the participation of such Employee in this Plan.

 

2.2 Participation. An Employee who has satisfied the eligibility requirements of
Section 2.1 may become a Participant as of the first day of the month coinciding
with or next following the date on which an Employee meets the eligibility
requirements, provided that the Employee has completed a Pre-Tax Savings
Contribution agreement in accordance with Section 3.1 and pursuant to such
procedures and such rules as the Plan Administrator may have established for
this purpose. Actual participation will commence as soon as administratively
possible following the Employee’s return of any necessary enrollment materials.
Employees who do not commence participation on this date may enter the Plan on
the first day of any quarter in the Plan Year.

 

2.3 Participation and Service upon Reemployment. For purposes of eligibility to
participate in the Plan, an Employee who has satisfied the eligibility
requirements of Section 2.1, terminates employment and is subsequently
reemployed by the Employer will be given credit for all pre-termination service
upon return to employment.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE III

Contributions

 

3.1 Employee Pre-Tax Savings Contributions. A Participant may elect to have the
Employer contribute to this Plan any whole percentage, up to 30 percent, of the
Compensation that would otherwise be paid to him each payroll period. No
contribution can exceed the contribution limitations set forth in Article IV
nor, except as permitted by the Plan Administrator as part of an arrangement to
satisfy the contribution limitations set forth in Article IV, the amount of
Compensation paid to the Participant for a payroll period. The Plan
Administrator may impose additional restrictions on the amount of Employee
Pre-Tax Savings Contributions made by Highly Compensated Employees to meet
applicable nondiscrimination requirements.

Employee Pre-Tax Savings Contributions under this Plan may be made solely
pursuant to a Pre-Tax Savings agreement between an individual Participant and
the Employer. The agreement shall be in such form and subject to such rules as
the Plan Administrator may prescribe. Under the agreement, the Participant
agrees to reduce his Compensation by a specified amount and his Employer agrees
to contribute this salary-reduced amount to the Plan on behalf of the
Participant. The percentage of Compensation designated by the Participant as his
contribution rate will continue in effect, notwithstanding any change in his
Compensation, until he elects to change such percentage. A Participant may, by
filing a written election form furnished by the Plan Administrator, or by
telephonic or electronic processing, as the Plan Administrator shall determine,
change his percentage of contributions as of the first day of any quarter. Any
such change will become effective as soon as is administratively practicable
following the date the election is received by the Plan Administrator, or its
designee. Pre-Tax Savings Contributions may be suspended at any time, in which
case such contributions can be resumed as of the first day of the next quarter
following an election by the Participant in accordance with procedures
established by the Plan Administrator or its designee. An agreement will not be
considered terminated solely because the Participant fails to receive any
Compensation during the payroll period. An Employee’s contributions will be
credited to his accounts as soon as practicable, and in all events not later
than the time prescribed by law for making such contributions.

 

3.2 Employer Matching Contributions. At the Employer’s the Employer may make a
matching contribution for the Plan Year in an amount equal to a percentage of
each eligible Participant’s Employee Pre-Tax Savings Contributions, including
catch-up contributions under Section 3.3, contributed during the Plan Year. If a
matching contribution is made, it will be allocated to the Employer Matching
Contribution Accounts of those Participants who completed 1,000 Hours of Service
and are employed on the last day of the Plan Year. The Employer’s contributions
shall be remitted to the Trustee on a regular basis following the Plan Year to
which they relate but in no event shall they be made later than the date
prescribed by law for filing the Employer’s federal income tax return (including
extensions) for the Employer’s taxable year coincident with or ending in the
Plan Year to which the contributions relate.

 

- 8 -



--------------------------------------------------------------------------------

Waiver of Last Day of Employment Requirement. For participants who terminate
employment due to retirement (following Normal Retirement Age or Early
Retirement Age), Disability or death, the last day of employment requirement and
Year of Service requirement, as applicable, under subsections (a), (b) or
(c) above shall be waived.

 

3.3 Catch-Up Contributions. All employees who are eligible to make Pre-Tax
Savings Contributions under this Plan and who have attained age 50 before the
close of the Plan Year shall be eligible to make catch-up contributions in
accordance with, and subject to the limitations of, Code section 414(v). Such
catch-up contributions shall not be taken into account for purposes of the
provisions of the Plan implementing the required limitations of sections Code
402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code sections 401(k)(3),
401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by reason of the making
of such catch-up contributions.

 

3.4 Form of Employer Contributions. Employer contributions shall be made in
cash.

 

3.5 Rollover Contributions Into Plan. Notwithstanding the limitations on
contributions under Sections 3.1, 3.2, and 3.3, a Participant may make rollover
contributions (as defined in Code sections 402(a)(5), 403(a)(4), 403(b)(8) and
408(d)(3)) to the extent the Plan Administrator in its discretion may permit and
in accordance with rules it shall establish. In general, a Participant may make
a rollover contribution from a qualified plan described in section Code 401(a)
or 403(a), an annuity contract described in Code section 403(b), an individual
retirement account or annuity described in Code section 408(a) or 408(b) to the
extent that is eligible to be rolled over and would otherwise be includible in
gross income, or an eligible plan under Code section 457(b) which is maintained
by state, political subdivision of a state, or any agency or instrumentality of
a state or political subdivision of a state. Notwithstanding the foregoing, no
rollover contribution shall be permitted that includes after-tax Employee
contributions.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE IV

Allocations to Participants’ Accounts

 

4.1 Individual Accounts. The Plan Administrator shall create and maintain
individual accounts as records for disclosing the interest in the Trust of each
Participant and Beneficiary. Such accounts shall record credits and charges in
the manner herein described. A Participant’s account may have one or more of the
following subaccounts: Employee Pre-Tax Savings Account, Employer Matching
Contribution Account, a Profit Sharing Contribution Account and Rollover
Account. The maintenance of individual accounts is only for accounting purposes,
and a segregation of the assets of the Trust Fund to each account shall not be
required. Distributions and withdrawals made from an account shall be determined
as of the Valuation Date which is coincident with or next following the Plan
Administrator’s receipt of a written request for a distribution or withdrawal.

 

4.2 Account Adjustments. The accounts of Participants and Beneficiaries shall be
adjusted in accordance with the following:

 

  (a) Income: The Income of the Trust Fund shall be allocated to the accounts of
Participants and Beneficiaries who had balances in their accounts on each
Valuation Date. This allocation shall be made in the ratio that the value of
each Participant’s account bears to the total value of all Participant accounts
similarly invested. Each valuation shall be based on the fair market value of
the assets in the Trust Fund on the preceding Valuation Date.

 

  (b) Contributions: Contributions shall be allocated to the accounts of the
Participants on whose behalf the contributions were made as soon as
administratively practicable following their being contributed.

 

4.3 Limitations on Contributions.

 

  (a)

Limits on Employee Pre-Tax Savings Contributions. No Participant shall be
permitted to have elective deferrals made under this Plan, or any other
qualified plan maintained by the Employer during any taxable year, in excess of
the dollar limitation contained in Code section 402(g) in effect for such
taxable year, except to the extent permitted under Section 3.3 and Code section
414(v), if applicable. A Participant’s Employee Pre-Tax Savings Contributions to
this Plan and any other plan shall not exceed $17,500 (adjusted for cost of
living increases after 2013 as provided under the Code) in any taxable year of
the Participant. To meet this limit no contribution to this Plan in excess of
$17,500 (as adjusted) shall be accepted on behalf of any Participant during a
calendar year. If a Participant participates in more than one Plan, the
Participant shall notify the Plan Administrator of any excess contribution in a
calendar year by March 1 of the following year. The Plan Administrator shall
then cause the portion of such excess, plus the earnings thereon calculated up
to the last day of the Plan Year to

 

- 10 -



--------------------------------------------------------------------------------

  which the excess contribution relates, allocated to this Plan to be returned
to the Participant by April 15 following the calendar year to which the excess
contribution relates.

 

  (b) Code section 401(k) Limits. Notwithstanding any other provision of the
Plan to the contrary, the Plan will apply the special nondiscrimination tests
for Employee Pre-Tax Savings Contributions as provided in Code section 401(k)(3)
and 1.401(k)-2 of the Treasury regulations, including any subsequent Internal
Revenue Service guidance issued under Code section 401(k)(3) (the “actual
deferral percentage test” or “ADP test”). For purposes of this test, the prior
year testing method shall be used to determine the contribution percentages for
the Non-Highly Compensated Employees.

The Actual Deferral Percentage, or ADP, for Participants who are Highly
Compensated Employees for each Plan Year and the ADP for Participants who are
Non-Highly Compensated Employees for the same Plan Year must satisfy one of the
following tests:

 

  (1) The ADP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ADP for Participants who are Non-Highly Compensated
Employees for the same Plan Year multiplied by 1.25; or

 

  (2) The ADP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ADP for Participants who are Non-Highly Compensated
Employees for the same Plan Year multiplied by 2.0, provided that the ADP for
Participants who are Highly Compensated Employees does not exceed the ADP for
Participants who are Non-Highly Compensated Employees by more than two
percentage points.

“Actual deferral percentage” (“ADP”) shall mean, for a specified group of
Participants (either Highly Compensated Employees or Non-Highly Compensated
Employees) for a Plan Year, the average of the ratios (calculated separately for
each Participant in such group) of (1) the amount of employer contributions
actually paid over to the Trust on behalf of such Participant for the Plan Year
to (2) the Participant’s compensation for such Plan Year. Employer contributions
on behalf of any Participant shall include: (1) any Employee Pre-Tax Savings
Contributions (other than catch-up contributions under Section 3.3) made
pursuant to the Participant’s deferral election (including excess Employee
Pre-Tax Savings Contributions of Highly Compensated Employees), but excluding
(a) excess Employee Pre-Tax Savings Contributions of Non-Highly Compensated
Employees that arise solely from Employee Pre-Tax Savings Contributions made
under the Plan or plans of the Employer and (b) Employee Pre-Tax Savings
Contributions that are taken into account in the Actual Contribution Percentage
test (provided the ADP test is satisfied both with and without exclusion of
these Employee Pre-Tax Savings Contributions), and (2) at the election of the
Employer, his qualified non-elective contributions, if any. For purposes of
computing Actual Deferral Percentages, an employee who would be a Participant

 

- 11 -



--------------------------------------------------------------------------------

but for the failure to make Employee Pre-Tax Savings Contributions shall be
treated as a Participant on whose behalf no Employee Pre-Tax Savings
Contributions are made. For purposes of the ADP test, compensation means
compensation as defined in Code section 414(s).

The ADP for any Participant who is a Highly Compensated Employee for the Plan
Year and who is eligible to have elective deferrals allocated to his accounts
under two or more arrangements described in Code section 401(k), that are
maintained by the Employer, shall be determined as if such elective deferrals
were made under a single arrangement. If a Highly Compensated Employee
participates in two or more cash or deferred arrangements that have different
Plan Years, all cash or deferred arrangements ending with or within the same
calendar year shall be treated as a single arrangement.

In the event that this Plan satisfies the requirements of Code sections 401(k),
401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections of the Code only
if aggregated with this Plan, then this Section shall be applied by determining
the ADP of Employees as if all such plans were a single plan. Plans may be
aggregated in order to satisfy Code section 401(k) only if they have the same
Plan Year and use the same ADP testing method.

Distribution of Excess Contributions. Notwithstanding any other provision of
this Plan, excess contributions, plus any income and minus any loss allocable
thereto, shall be distributed no later than the last day of each Plan Year to
Participants to whose accounts such excess contributions were allocated for the
preceding Plan Year, except to the extent such excess contributions are
classified as catch-up contributions as set forth in Section 3.3. Excess
contributions are allocated to the Highly Compensated Employees with the largest
amounts of employer contributions taken into account in calculating the ADP test
for the year in which the excess arose, beginning with the Highly Compensated
Employee with the largest amount of such employer contributions and continuing
in descending order until all the excess contributions have been allocated. To
the extent a Highly Compensated Employee has not reached his or her catch-up
contribution limit under the Plan, excess contributions allocated to such Highly
Compensated Employee are catch-up contributions and will not be treated as
excess contributions. If such excess amounts (other than catch-up contributions)
are distributed more than 2 1/2 months after the last day of the Plan Year in
which such excess amounts arose, a ten percent excise tax will be imposed on the
Company with respect to such amounts.

Excess contributions shall be adjusted for any income or loss up to the last day
of the Plan Year to which the excess contribution relates. The Plan may use any
reasonable method for computing the income or loss allocable to excess
contributions, provided such method is used consistently for all Participants
and for all corrective distributions under the Plan for the Plan Year, and is
used by the Plan for allocating income or loss to Participant’s accounts.

 

- 12 -



--------------------------------------------------------------------------------

The Plan Administrator shall have the responsibility for monitoring compliance
with the special nondiscrimination tests under Code sections 401(k) and 401(m)
and shall have the power to take any steps it deems appropriate to ensure
compliance, including limiting the amount of salary reduction permitted by the
Highly Compensated Employees or requiring that the contributions for the Highly
Compensated Employees be delayed or held in escrow before being paid over to the
Trustee until such time as the Plan Administrator determines that contributions
can be made on behalf of the Highly Compensated Employees without violating the
requirements of Code sections 401(k) or 401(m).

 

  (c) Code section 401(m) Limits. Notwithstanding any other provision of the
Plan to the contrary, the Plan will apply these special nondiscrimination tests
for Employer matching contributions as provided in Code section 401(m)(2) and
Treasury Regulation 1.401(m)-2, including any subsequent Internal Revenue
Service guidance issued under Code section 401(m)(2) (the “actual contribution
percentage test” or “ACP test”). For purposes of this test, the prior year
testing method shall be used to determine the contribution percentages for the
Non-Highly Compensated Employees.

The Actual Contribution Percentage, or ACP, for Participants who are Highly
Compensated Employees for each Plan Year and the ACP for Participants who are
Non-Highly Compensated Employees for the same Plan Year must satisfy one of the
following tests:

 

  (1) The ACP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ACP for Participants who are Non-Highly Compensated
Employees for the same Plan Year multiplied by 1.25; or

 

  (2) The ACP for Participants who are Highly Compensated Employees for the Plan
Year shall not exceed the ACP for Participants who are Non-Highly Compensated
Employees for the same Plan Year multiplied by two, provided that the ACP for
Participants who are Highly Compensated Employees does not exceed the ACP for
Participants who are Non-Highly Compensated Employees by more than two
percentage points.

“Actual Contribution Percentage” (“ACP”) shall mean, for a specified group of
Participants (either Highly Compensated Employees or Non-Highly Compensated
Employees) for a Plan Year, the average of the Contribution Percentages of the
Eligible Participants in the group. “Contribution Percentage” shall mean the
ratio (expressed as a percentage) of the Participant’s Contribution Percentage
Amounts to the Participant’s compensation for the Plan Year. “Contribution
Percentage Amounts” shall mean the Matching Contributions made under the Plan on
behalf of the Participant for the Plan Year. Such Contribution Percentage
Amounts shall not include Matching Contributions that are forfeited either to
correct excess aggregate contributions or because the contributions to which
they relate are excess deferrals, excess contributions, or excess aggregate
contributions. The Employer also may elect to use Employee Pre-Tax Savings
Contributions in the

 

- 13 -



--------------------------------------------------------------------------------

Contribution Percentage Amounts so long as the ADP test is met before the
Employee Pre-Tax Savings Contributions are used in the ACP test and continues to
be met following the exclusion of those Employee Pre-Tax Savings Contributions
that are used to meet the ACP test. For purposes of the ACP test, compensation
means compensation as defined in Code section 414(s).

For purposes of this Section, the contribution percentage for any Participant
who is a Highly Compensated Employee and who is eligible to have contribution
percentage amounts allocated to his account under two or more plans described in
Code section 401(a), or arrangements described in Code section 401(k) that are
maintained by the Employer, shall be determined as if the total of such
contribution percentage amounts was made under each plan. If a Highly
Compensated Employee participates in two or more cash or deferred arrangements
that have different Plan Years, all cash or deferred arrangements ending with or
within the same calendar year shall be treated as a single arrangement.

In the event that this Plan satisfies the requirements of Code sections 401(m),
401(a)(4) or 410(b) only if aggregated with one or more other plans, or if one
or more other plans satisfy the requirements of such sections of the Code only
if aggregated with this Plan, then this Section shall be applied by determining
the contribution percentages of Employees as if all such plans were a single
plan. Plans may be aggregated in order to satisfy Code section 401(m) only if
they have the same Plan Year and use the same ACP testing method.

Distribution of Excess Aggregate Contributions. Notwithstanding any other
provision of this Plan, excess aggregate contributions, plus any income and
minus any loss allocable thereto, shall be forfeited, if forfeitable, or if not
forfeitable, distributed, no later than the last day of each Plan Year to
Participants to whose accounts such excess aggregate Contributions were
allocated for the preceding Plan Year. Excess aggregate contributions are
allocated to the Highly Compensated Employees with the largest contribution
percentage amounts taken into account in calculating the ACP test for the year
in which the excess arose, beginning with the Highly Compensated Employee with
the largest amount of such contribution percentage amounts and continuing in
descending order until all the excess aggregate contributions have been
allocated. If such excess aggregate contributions are distributed more than
2 1/2 months after the last day of the Plan Year in which such excess amounts
arose, a ten percent excise tax will be imposed on the Company with respect to
those amounts. Excess aggregate contributions shall be treated as annual
additions under the Plan even if distributed.

Excess aggregate contributions shall be adjusted for any income or loss up to
the last day of the Plan Year to which the excess contribution relates. The Plan
may use any reasonable method for computing the income or loss allocable to
Excess Aggregate Contributions, provided such method is used consistently for
all Participants and for all corrective distributions under the Plan for the
Plan Year, and is used by the Plan for allocating income or loss to
Participant’s accounts.

 

- 14 -



--------------------------------------------------------------------------------

Forfeitures of excess aggregate contributions shall be used to reduce Employer
contributions.

 

  (d) Code section 415 Limits. Notwithstanding any provision in the Plan to the
contrary, the Plan shall comply with the requirements of Code section 415, and
the Plan hereby incorporates by reference the rules and limitations of Code
section 415. Except to the extent permitted under Section 3.6 of the Plan and
Code section 414(v), the “annual additions” that may be contributed or allocated
to a Participant’s account under the Plan for any Plan Year shall not exceed the
lesser of $51,000, as adjusted for increases in the cost-of-living under section
Code 415(d) after 2013, or 100 percent of the Participant’s total compensation
for such Plan Year.

For purposes of this Section, the term “annual additions” means the total each
Plan Year of the Employer’s contributions, the Participant’s contributions and
any Plan forfeitures that are allocated to a Participant’s account. The
Participant’s contributions shall be determined without regard to the repayment
of any loan or contributions allocated to a Rollover Account. In addition to the
amounts calculated under this Plan, annual additions shall include such amounts,
similarly calculated, that are contributed with respect to the Participant to
any other defined contribution plan maintained by the Employer or by any
Affiliated Company and Employer contributions to an individual medical account
as described in Code sections 415(1) and 419A(d)(2). In determining whether a
corporation is an Affiliated Company for this purpose only, the percentage
control test set forth in Code section 1563(a) shall be a 50 percent test in
place of the 80 percent test each place the 80 percent test appears in said Code
section.

The term “compensation” for the purpose of this subsection (e) shall mean a
Participant’s wages within the meaning of Code section 3401(a) (for purposes of
income tax withholding at the source), plus amounts that would be included in
wages but for an election under Code section 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k), or 457(b). Compensation also includes payments made within
2 1⁄2 months after severance from employment or, if later, the end of the
limitation year during which the severance occurred, if they are payments that,
absent a severance from employment, would have been paid to the Employee while
the Employee continued in employment with the Employer, such as overtime,
commissions, bonuses, and other similar compensation. Any payments not described
above are not considered compensation if paid after severance from employment,
even if they are paid within 2 1⁄2 months following severance from employment or
within the appropriate limitation year; except for, (i) payments to an
individual who does not currently perform services for the Employer by reason of
a qualified military service (within the meaning of Code section 414(u)(1)) to
the extent these payments do not exceed amounts the individual would have
received if the individual had continued to perform services for the Employer

 

- 15 -



--------------------------------------------------------------------------------

rather than entering qualified military service, or (ii) compensation paid to a
Participant who is permanently and totally disabled, as defined by Code section
22(e)(3), provided salary continuation applies to all Participants who are
permanently and totally disabled for a fixed or determinable period, or the
Participant was not a Highly Compensated Employee immediately before becoming
disabled. Compensation does not include amounts that exceed the Code section
401(a)(17) limit.

If the annual additions computed solely with respect to this Plan exceed the
limitations of this Section, the excess annual additions shall be corrected by
use of the Employee Plans Compliance Resolution System or any other correction
method permitted by law.

If the annual additions exceed the limitations of this Section as a result of
aggregating the additions to this Plan and other defined contribution plans of
the Employer and any Affiliated Company, the Plan Administrator shall reduce the
contributions to this Plan to comply with the limitations of this Section.

 

4.4 Notification to Participants of Benefits and Reductions. At least once each
Plan Year the Plan Administrator shall notify Participants of the value of their
accounts. The Plan Administrator shall also advise affected Participants of any
reductions in contributions or benefits arising out of the limitations of
Sections 4.3.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE V

Benefits

 

5.1 Payment of Benefits Generally.

 

  (a) Forms of Payment. All benefits payable to a Participant or, in the event
of his death, to his Beneficiary, shall be paid in the form of a lump sum
payment or installment payments over a period which does not exceed the life
expectancy of the Participant, or the joint life expectancy of the Participant
and his Beneficiary. The Plan Administrator shall provide each Participant with
a retirement application form which shall provide a description of the right of
the Participant, if any, to defer receipt of a distribution and the consequences
of failure to defer such receipt in accordance with Treasury guidance under Code
section 411(a)(11).

 

  (b) Timing of Benefit Payments. Benefits payable as a result of termination of
employment on account of death, Disability, or upon reaching Early or Normal
Retirement Age shall normally begin as soon as practicable following termination
of employment or death.

Benefits payable as a result of any other termination of employment shall
normally be paid as soon as administratively feasible after termination of
employment and the earlier of the following to occur:

 

  (1) The one-year anniversary of the Participant’s termination of employment,
provided the Participant has not been employed by the Employer at any time
during the intervening period; or

 

  (2) The Participant has attained the Plan’s Early Retirement Age (disregarding
any service requirement for Early Retirement).

Notwithstanding any direction by the Participant to the contrary, all payments
must be payable pursuant to a schedule whereby the entire amount in the
Participant’s accounts is paid over a period that does not extend beyond the
life of the Participant or over the lives of the Participant and any individual
he has designated as his Beneficiary (or over the life expectancies of the
Participant and his designated individual Beneficiary). In addition, the payment
method selected must provide that more than 50 percent of the present value of
the payments projected to be paid to the Participant and his Beneficiary will be
paid to the Participant during his life expectancy.

In the event of the death of a Participant or Beneficiary while benefits are
being paid under a schedule which meets the requirements of the preceding
paragraph payments shall continue pursuant to a schedule which is at least as
rapid as the period selected.

 

- 17 -



--------------------------------------------------------------------------------

  (c) Missing Participants. If any person entitled to receive benefits of $100
or less cannot be located or fails to respond to Plan attempts to pay those
benefits, the Plan Administrator shall have the discretion to take any
reasonable actions to liquidate the account, including paying the benefits to
any person or account for the benefit of the person otherwise entitled to
receive them or to treat the amount due such person as a forfeiture used to
reduce the Employer’s current or succeeding Plan contributions. If such missing
person shall later be located, and has not received the benefit amount, the full
amount previously paid or forfeited, plus reasonable interest, shall be restored
by the Employer and credited to the individual’s account under the Plan.

 

5.2 Termination of Employment. A Participant who terminates employment shall be
entitled to receive the vested portion of his accounts under the Plan in
accordance with Section 5.1. For this purpose the following accounts are fully
and immediately vested at all times: Employee Pre-Tax Savings Account and
Rollover Account. The Employer Matching Contribution Account and Profit Sharing
Contribution Account for each Participant shall be vested in accordance with the
following schedule:

 

Participant’s Years Of Service

   Percent of
Account Vested     Percent of
Account Forfeited  

Less than 2

     0 %      100 % 

2 but fewer than 3

     25 %      75 % 

3 but fewer than 4

     50 %      50 % 

4 but fewer than 5

     75 %      25 % 

5 or more

     100 %      0 % 

If any Plan amendment changes the Plan’s vesting schedule, each Participant in
the Plan as of the date the new schedule is adopted shall have his vested
percentage deferred under whichever vesting schedule provides him with the
greatest vesting percentage at any particular point in time.

Forfeitures that arise by virtue of applying the vesting schedule of this
Section 5.2 shall first be used to restore previously forfeited amounts,
secondly, to satisfy the Employer’s current or future contribution requirements
and any remaining forfeitures may be used to offset qualified Plan expenses. If
a Participant terminates employment prior to becoming vested, his non-vested
account balance may be used immediately for any of the foregoing purposes.
However, if such Participant returns to employment and again becomes eligible to
participate in the Plan prior to incurring five consecutive one-year Breaks in
Service, the Employer shall restore his forfeited account balance plus earnings.

If a Participant terminates employment and later returns to service, all
pre-termination service shall be restored for purposes of determining the
percentages of his Employer Matching Contribution Accounts that are vested.

 

- 18 -



--------------------------------------------------------------------------------

5.3 Severance from Employment.

 

  (a) A Participant’s accounts may be distributed on account of the
Participant’s severance from employment. However, such a distribution shall be
subject to the other provisions of the Plan regarding distributions, other than
provisions that require a separation from service before such amounts may be
distributed.

 

  (b) In the event the Employer sells substantially all of the assets of the
Employer or a subsidiary, as described in section 1.401(k)-1(d)(4) of the
regulations, to an unrelated party and Participants who are employed by the sold
assets become employed by the purchaser of the assets, the Plan may distribute
the vested account balances of such Participants. Such distributions shall be
made in the form of a lump sum to the affected Participants no later than the
end of the second calendar year after the calendar year in which the sale
occurred. Distributions upon the sale of a subsidiary shall only occur if,
following the sale, the Employer continues to maintain this Plan.

 

5.4 Death. In the event that the termination of a Participant’s employment is
caused by his death, the entire amount then in each of his accounts shall be
paid to his Beneficiary after receipt by the Plan Administrator of acceptable
proof of death and in accordance with this Section 5.4.

 

  (a) In the event of the death of a Participant before benefit payments have
commenced, any death benefit shall be distributed within five years of death
unless the following conditions are met:

 

  (1) payments are made to an individual Beneficiary designated by the
Participant;

 

  (2) payments are made for the life of such individual Beneficiary or over a
period not extending beyond his Life Expectancy; and

 

  (3) payments commence within one year of death.

 

  (b) If the Participant dies before distributions begin, the Participant’s
entire interest will be distributed, or begin to be distributed, no later than
as follows:

 

  (1) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1⁄2, if later.

 

  (2) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

  (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (4) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 5.4(b), other than
section 5.4(b)(1), will apply as if the surviving spouse were the Participant.

 

- 19 -



--------------------------------------------------------------------------------

For purposes of this Section 5.4(b) and Section 5.4(c), unless section 5.4(b)(4)
applies, distributions are considered to begin on the Participant’s Required
Beginning Date. If Section 5.4(a)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse
under Section 5.4(b)(1). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving spouse
before the date distributions are required to begin to the surviving spouse
under Section 5.4(b)(1)), the date distributions are considered to begin is the
date distributions actually commence.

Unless the Participant’s interest is distributed in the form of an annuity
purchased from an insurance company or in a single sum on or before the Required
Beginning Date, as of the first Distribution Calendar Year distributions will be
made in accordance with Sections 5.4(c) and 5.4(d). If the Participant’s
interest is distributed in the form of an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code section 401(a)(9) and the Treasury regulations.

 

  (c) If the Participant dies on or after the date distributions begin and there
is a Designated Beneficiary, the minimum amount that will be distributed for
each Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the longer of
the remaining Life Expectancy of the Participant or the remaining Life
Expectancy of the Participant’s Designated Beneficiary, determined as follows:

 

  (1) The Participant’s remaining Life Expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (2) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

- 20 -



--------------------------------------------------------------------------------

  (3) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, the Designated Beneficiary’s remaining Life Expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

  (4) If the Participant dies on or after the date distributions begin and there
is no Designated Beneficiary as of September 30 of the year after the year of
the Participant’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the
Participant’s remaining Life Expectancy calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

 

  (d) If the Participant dies before the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Participant’s death is the
quotient obtained by dividing the Participant’s Account Balance by the remaining
Life Expectancy of the Participant’s Designated Beneficiary, determined as
provided in Section 5.4(c).

If the Participant dies before the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year following the year of the
Participant’s death, distribution of the Participant’s entire interest will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

If the Participant dies before the date distributions begin, the Participant’s
surviving spouse is the Participant’s sole Designated Beneficiary, and the
surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 5.4(b)(1), this Section 5.4(d) will apply as if
the surviving spouse were the Participant.

 

5.5 Withdrawals Prior to Termination of Employment.

 

  (a) Age 59 1⁄2 Withdrawals. A Participant who has reached age 59 1⁄2 but who
has not yet terminated employment may withdraw 100 percent of all of his
accounts under the Plan, in a lump sum. Notwithstanding the previous sentence,
amounts in a Participant’s Rollover Account may be withdrawn at any time.

 

  (b)

Hardship Withdrawals. Contributions which have been allocated to a Participant’s
Employee Pre-Tax Savings Account and earnings thereon which

 

- 21 -



--------------------------------------------------------------------------------

  have been credited to the Participant’s account as of March 31, 1989, and
vested amounts which have been credited to the Participant’s Profit Sharing
Contribution Account and Employer Matching Contribution Account may be withdrawn
by the Participant prior to separation from service only with the Plan
Administrator’s approval if required to relieve financial hardship under rules
uniformly applicable to all Participants. For the purposes of this Section,
hardship is defined as an immediate and heavy financial need of the Participant
where such Participant lacks other available resources.

The following are the only financial needs considered immediate and heavy:

 

  (1) deductible medical expenses (within the meaning of Code section 213(d)) of
the Participant, the Participant’s spouse, children, or dependents;

 

  (2) the purchase (excluding mortgage payments) of a principal residence for
the Participant;

 

  (3) payment of tuition and related educational fees for the next twelve months
of post-secondary education for the Participant, the Participant’s spouse,
children or dependents;

 

  (4) the need to prevent the eviction of the Participant from, or a foreclosure
on the mortgage of, the Participant’s principal residence;

 

  (5) payment of burial or funeral expenses for the Participant’s deceased
parent, spouse, children or dependents;

 

  (6) payment of expenses for the repair of damage to the Participant’s
principal residence that would qualify for the casualty deduction under Code
section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income).

The following additional rules apply to hardship withdrawals:

 

  (1) In order to take a hardship distribution, the Participant must have
obtained all distributions, other than hardship distributions, and all
nontaxable loans under all plans maintained by the Employer.

 

  (2) The Participant’s Elective Deferrals will be suspended for six months
after the receipt of the hardship distribution.

 

  (3) The distribution may not exceed the amount of the immediate and heavy
financial need plus amounts necessary to pay federal, state or local income
taxes or penalties reasonably anticipated to result from the withdrawal.

 

5.6 Cash Outs. Any amount in excess of $5,000 (determined without regard to
amounts in the Participant’s Rollover Account) shall be paid prior to Normal
Retirement Age only with the written consent of the Participant. Accounts which
are valued at $5,000 or less will be paid out to the Participant in the form of
a lump sum within one year of separation from service with the Employer without
the consent of the Participant.

 

- 22 -



--------------------------------------------------------------------------------

The following rules apply with respect to a Participant whose benefits become
payable before Normal Retirement Age when the value of his vested benefit is
$5,000 or less:

 

  (a) If a Participant separates from service and the value of his vested
benefit is $1,000 or less, the value of the Participant’s benefit shall be paid
as a lump sum distribution within one year of the separation from service and
such payment may be made without the consent of the Participant.

 

  (b) If a Participant separates from service and the value of his vested
benefit is more than $1,000 but does not exceed $5,000, and the Participant does
not elect to have such distribution paid directly to an eligible retirement plan
specified by the Participant in a direct rollover or to receive the distribution
directly, then the Plan will pay the distribution in a direct rollover to an
individual retirement plan designated by the Plan Administrator.

 

5.7 Loans to Participants. The Trustee shall make a loan to a Participant from
the Participant’s accounts subject to such rules as the Plan Administrator may
prescribe and subject to the following conditions:

 

  (a) A request for a loan by a Participant shall be made pursuant to rules
established by the Plan Administrator. In deciding whether to approve or deny a
Participant’s loan application, the Plan Administrator or its designee shall
take into account the terms and conditions of this Section, and any other rules
it may develop pursuant to this Section, any applicable legal requirements;

 

  (b) A loan cannot exceed the lesser of (1) 50 percent of the aggregate amounts
in all of a Participant’s accounts; or (2) $50,000 reduced by the excess, if
any, of the highest outstanding balance of loans during the one year period
ending on the day before the loan is made over the outstanding balance of loans
to the Participant on the date the loan is made. In determining whether the
foregoing loan limits are satisfied, all loans from all plans of the Employer
and of any Affiliated Company shall be aggregated;

 

  (c) The period of repayment for any loan shall be arrived at by mutual
agreement between the Plan Administrator and the borrower, but such period shall
not exceed a period of five years except in the case of a loan for the purpose
of acquiring any house, apartment, condominium, or mobile home that is used or
is to be used within a reasonable time as the principal residence of the
Participant;

 

  (d) All loans must be repaid under a substantially level amortization period
with payments being made at least quarterly;

 

  (e) Each loan shall be made against collateral being the assignment of the
borrower’s entire right, title and interest in and to the Trust Fund, supported
by the borrower’s collateral promissory note for the amount of the loan,
including interest, payable to the order of the Trustee and/or such other
collateral as the Plan Administrator may require;

 

- 23 -



--------------------------------------------------------------------------------

  (f) Each loan shall bear interest at a rate to be fixed by the Plan
Administrator. The rate shall be commensurate with the rates charged by persons
in the business of lending money for loans which would be made under similar
circumstances. The Plan Administrator shall not discriminate among Participants
in the matter of interest rates, but loans granted at different times may bear
different rates if, in the opinion of the Plan Administrator, the difference in
rates is justified by a change in general economic conditions;

 

  (g) A loan shall be treated as a directed investment by the borrower with
respect to his accounts. The interest paid on the loan shall be credited to the
borrower’s accounts and he shall not share in the Income of the Plan’s assets
with respect to the amounts borrowed and not yet repaid;

 

  (h) If any loan made hereunder to a Participant is not repaid in accordance
with its terms, the loan shall be in default. The Plan Administrator shall
deduct the total amount thereof, including interest thereon, from any
distribution of Trust assets to which the Participant, Former Participant or
Beneficiary may be entitled. If the Participant’s account is not sufficient to
pay the remaining balance of any such loan, he shall be liable for any balance
still due, and shall continue to make payments to the Trustee. No distribution
shall be made to any Participant, Former Participant or Beneficiary unless and
until all unpaid loans, including accrued interest thereon, have been liquidated
or offset against the account.

 

5.8 Designation of Beneficiary. If a Participant is married, his Beneficiary
shall be his spouse who shall be entitled to his remaining account balance upon
the Participant’s death. Upon the written election of the Participant, with his
spouse’s written consent, a Participant may designate another Beneficiary. This
election and consent must either be notarized or be witnessed by a Plan
representative and returned to the Plan Administrator. If such election has been
made or if the Participant is not married, the Participant may from time to time
designate any person or persons (who may be designated contingently or
successively and who may be an entity other than a natural person) as his
Beneficiary to whom his Plan benefits shall be paid if he dies before receipt of
all such benefits. Each Beneficiary designation shall be on a form prescribed by
the Plan Administrator and will be effective only when filed with the Plan
Administrator during the Participant’s lifetime. Each Beneficiary designation
filed with the Plan Administrator will cancel all Beneficiary designations
previously filed with the Plan Administrator. The revocation of a Beneficiary
designation other than the spouse, no matter how effected, shall not require the
consent of any designated Beneficiary.

If any unmarried Participant fails to designate a Beneficiary in the manner
provided above, or if the Beneficiary predeceases the Participant or dies before
complete distribution of the Participant’s benefits, the Plan Administrator, in
its discretion, may direct the Trustee to distribute such Participant’s benefits
(or the balance thereof) to the Participant’s estate.

 

- 24 -



--------------------------------------------------------------------------------

5.9 QDROs. Benefits shall be payable under this plan to an alternate payee
pursuant to the terms of any qualified domestic relations order. The Plan
Administrator has the responsibility for determining whether a domestic
relations order is qualified and whether its payment terms are consistent with
the terms of the Plan. Benefits may be distributed to alternate payees at any
time after an order is deemed to be qualified even if the Participant is not
entitled to receive an immediate distribution at such time. If the alternate
payee’s interest is $5,000 or less, the Plan Administrator shall direct the
Trustee to cash out the alternate payee’s benefit immediately.

 

5.10 Eligible Rollover Distributions. A Participant may elect, at the time and
in the manner prescribed by the Plan Administrator, to have any portion of an
“eligible rollover distribution” paid directly to an “eligible retirement plan”
specified by the Participant in a direct rollover.

For the purpose of this Section, an “eligible rollover distribution” is any
distribution of all or any portion of the balance to the credit of the
Participant, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or Life Expectancy) of
the Participant or the joint lives (or joint life expectancies) of the
Participant and the Participant’s designated Beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under Code section 401(a)(9); the portion of any distribution that is
not includible in gross income (determined without regard to the exclusion for
net unrealized appreciation with respect to employer securities); and any
hardship distribution. A portion of a distribution shall not fail to be an
eligible rollover distribution merely because the portion consists of after-tax
Participant contributions that are not includible in gross income. However, such
portion may be transferred only to an individual retirement account or annuity
described in Code section 408(a) or (b), to a qualified retirement plan
described in Code section 401(a) or 403(a), or to an annuity contract described
in Code section 403(b) that agrees to separately account for amounts so
transferred, including separately accounting for the portion of such
distribution of which is includible in gross income and the portion of such
distribution which is not so includible.

An eligible retirement plan is an individual retirement account described in
Code section 408(a) or 408A, an individual retirement annuity described in Code
section 408(b), an annuity plan described in Code section 403(a), or a plan
described in Code section 401(a) or Code section 403(b) which accepts the
Participant’s eligible rollover distribution, or Code section 457(b) which is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state, which agrees to
separately account for amounts transferred into such plan from this Plan. The
definition of eligible retirement plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relations order as defined in Code
section 414(p). In the case of an eligible rollover distribution to a non-spouse
Beneficiary, an eligible retirement plan is an individual retirement account or
individual retirement annuity as defined in Code section 408(a) or 408(b).

 

- 25 -



--------------------------------------------------------------------------------

For purposes of this Section 5.10, a Participant includes an Employee or former
Employee. In addition, the Employee’s or former Employee’s surviving spouse and
the Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code section
414(p), are Participants with regard to the interest of the spouse or former
spouse. A direct rollover is a payment by the Plan to the eligible retirement
plan specified by the Participant. Furthermore, the Employee’s nonspouse
Beneficiary is a Participant with regard to the interest of the nonspouse
Beneficiary.

 

5.11 Military Service.

 

  (a) Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with Code section 414(u).

 

  (b) In the case of a Participant who dies while performing qualified military
service (as defined in Code section 414(u)), the survivors of the Participant
are entitled to any additional benefits (other than benefit accruals relating to
the period of qualified military service) provided under the Plan had the
participant resumed and then terminated employment on account of death.

 

  (c) For purposes of receiving a distribution under the Plan pursuant to
Section 5.3, a Participant who is performing service in the uniformed services
as described in Code section 3401(h)(2)(A) is treated as having terminated
employment; provided that if such a Participant elects to receive a distribution
under these circumstances the Participant may not make Pre-Tax Savings
Contributions during the 6-month period after the date of distribution.

 

  (d) Repayment of any loan under Section 5.7 will be suspended for a
participant on military leave as permitted under Code section 414(u)(4).

 

5.12 Minimum Required Distributions. All distributions required under the Plan
will be determined and made in accordance with the Treasury regulations under
Code section 401(a)(9). Notwithstanding the other provisions of the Plan,
distributions may be made under a designation made before January 1, 1984, in
accordance with section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to section 242(b)(2) of
TEFRA. Under Code section 401(a)(9), a Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the quotient obtained by dividing the
Participant’s Account Balance by the distribution period in the Uniform Lifetime
Table set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s age as of the Participant’s birthday in the Distribution Calendar
Year. Required minimum

 

- 26 -



--------------------------------------------------------------------------------

distributions will be determined under this Section 5.12(b) beginning with the
first Distribution Calendar Year and up to and including the Distribution
Calendar Year that includes the Participant’s date of death.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE VI

Trust Fund

 

6.1 Exclusive Benefit of Participants. All contributions under this Plan shall
be paid to the Trustee and deposited in the Trust Fund. All assets of the Trust
Fund, including investment income, shall be retained for the exclusive benefit
of Participants and Beneficiaries and shall be used to pay benefits to such
persons or to pay administrative expenses of the Plan and Trust Fund to the
extent not paid by the Employer and shall not revert to or inure to the benefit
of the Employer.

 

6.2 Return of Erroneous Contributions. Notwithstanding Section 6.1, upon the
Plan Administrator’s request in the case of any contribution which was made by a
mistake of fact or which is disallowed as a deduction under the Code, or which
is made conditional on the initial qualification of the Plan under the Code,
shall be returned to the Employer within one year after the payment of the
contribution, the denial of the qualification or the disallowance of the
deduction (to the extent disallowed), whichever is applicable. All Employer
contributions to this Plan are made contingent upon their deductibility under
the Code.

 

6.3 Investment of Participant Accounts.

 

  (a) Establishment of Funds. The Plan Administrator shall direct the Trustee to
maintain one or more funds that the Plan Administrator in its sole discretion
decides from time to time to make available as investment options under the
Plan. Such investment options shall include Employer Stock.

 

  (b) Participant Elections. Each Participant upon his commencement of
participation in the Plan shall elect, in such form and in accordance with such
rules as the Plan Administrator may prescribe, how his contributions are to be
invested among the available investment choices, provided that no Participant
shall be permitted to invest more than 25% of his total account balance in
Employer Stock. All allocations among more than one fund shall be in increments
of whole percentages. Once made, a Participant’s election shall remain in effect
until a new election is made. A Participant may change his investment elections
as to current and future contributions as of any dates that may be specified by
the Plan Administrator. If for any reason a Participant fails to make an
investment election or a previous election lapses, the contributions made by or
on behalf of the Participant shall be invested in a fund designated by the Plan
Administrator as a default option. In addition, a Participant may, in such form
and in accordance with such rules as the Plan Administrator may prescribe,
change the investment (in whole percent increments) of all or a portion of the
accumulated amounts then in his accounts. Such a change may be made as of any
dates that may be specified by the Plan Administrator.

 

- 28 -



--------------------------------------------------------------------------------

6.4 Monro Muffler Brake, Inc. Stock Fund

 

  (a) Required Investment Option. The Monro Muffler Brake, Inc. Stock Fund is
required to be available to Participants as an investment choice pursuant to the
terms of the Plan. No provision of the Plan is to be construed to confer
discretion or authority in the Trustee or any fiduciary to remove the Monro
Muffler Brake, Inc. Stock Fund as an investment choice or to limit Participants’
access to invest therein.

 

  (b) Investment in Employer Stock. The Monro Muffler Brake, Inc. Stock Fund
shall be invested primarily in Employer Stock. The Trustee shall direct the
investment of a portion of the Monro Muffler Brake, Inc. Stock Fund into cash or
short-term securities to the extent necessary to maintain a level of liquidity
that is reasonably expected to permit trades into and out of the fund.

 

- 29 -



--------------------------------------------------------------------------------

ARTICLE VII

Plan Administrator and Other Fiduciaries

 

7.1 Named Fiduciary and Plan Administrator. The Plan Administrator shall be the
Named Fiduciary and Plan Administrator as these terms are used in the Employee
Retirement Income Security Act of 1974. The Plan Administrator shall be the
agent for the service of legal process with respect to the Plan.

 

7.2 Powers and Duties of Plan Administrator. The Plan Administrator shall
administer the Plan in accordance with its terms and shall have all powers
necessary to carry out the provisions of the Plan, except such powers as are
specifically reserved to the Board or some other person. The Plan
Administrator’s powers include the power to make and publish such rules and
regulations as it may deem necessary to carry out the provisions of the Plan.
The Plan Administrator shall interpret the Plan and shall determine all
questions arising in the administration, interpretation, and application of the
Plan. Any such determination by the Plan Administrator shall be conclusive and
binding on all persons.

The Plan Administrator shall notify the Trustee of the liquidity and other
requirements of the Plan from time to time.

 

7.3 Power to Appoint Advisers. The Plan Administrator may appoint such
actuaries, accountants, attorneys, other specialists and such other persons as
it deems necessary or desirable in connection with its functions. Such persons
may, but need not, be performing services for the Employer. The Plan
Administrator may appoint and remove trustees, insurance companies, investment
managers and investment advisors. The Plan Administrator shall be entitled to
rely upon any opinions or reports which shall be furnished to it by any such
appointee.

 

7.4 Duties of Fiduciaries. All fiduciaries under the Plan and Trust shall act
solely in the interests of the Participants and their Beneficiaries and in
accordance with the terms and provisions of the Plan and Trust insofar as such
documents are consistent with the Employee Retirement Income Security Act of
1974, and with the care, skill, prudence, and diligence under the circumstances
then prevailing that a prudent person acting in a like capacity and familiar
with such matters would use in the conduct of an enterprise of like character
and with like aims. Any person may serve in more than one fiduciary capacity
with respect to the Plan and Trust.

 

7.5

Allocation of Responsibility. The Board, Plan Administrator and Trustee possess
certain specified powers, duties, responsibilities and obligations under the
Plan and Trust. It is intended under this Plan and Trust that each be
responsible solely for the proper exercise of its own functions and that each
shall not be responsible for any act or failure to act of another, unless
otherwise responsible for a breach of its own fiduciary duty. Generally, the
Board shall be responsible for amending and terminating the Plan and Trust. The
Plan Administrator is responsible for administering the Plan as described
herein, and for

 

- 30 -



--------------------------------------------------------------------------------

  appointing and removing asset managers such as trustees, insurance companies,
and investment managers. The Trustee is responsible for the management and
control of the Trust Fund assets which may be under its control as specifically
provided in the trust agreement. The Board or Plan Administrator may designate
persons, including committees, other than named fiduciaries to carry out
fiduciary responsibilities (other than trustee responsibilities as defined in
section 405(c)(3) of the Employee Retirement Income Security Act of 1974) under
the Plan.

 

7.6 Claims Review Procedure. The Plan Administrator shall maintain a procedure
under which any Participant or Beneficiary may assert a claim for benefits under
the Plan. Any such claim shall be submitted in writing to the Plan Administrator
within such reasonable period as the rules of the Plan Administrator may
provide. The Plan Administrator shall take action on the claim within 60 days
following its receipt and if it is denied shall at such time give the claimant
written notice which clearly sets forth the specific reason or reasons for such
denial, the specific Plan provision or provisions on which the denial is based,
any additional information necessary for the claimant to perfect the claim, if
possible, an explanation of why such additional information is needed, and an
explanation of the Plan’s claims review procedure. The review procedure shall
allow a claimant at least 60 days after receipt of the written notice of denial
to request a review of such denied claim, and the Plan Administrator shall make
its decision based on such review within 60 days (120 days if special
circumstances require more time) of its receipt of the request for review. The
decision on review shall be in writing and shall clearly describe the reasons
for the Plan Administrator’s decision.

 

7.7 Limitations on Legal Actions. A claimant may not commence a judicial
proceeding against any person, including the Plan, a Plan fiduciary, the Plan
Administrator, the Plan sponsor, the Trustee, or any other person or committee,
with respect to a claim for benefits without first exhausting the claims
procedures set forth in the preceding paragraph. No suit or legal action
contesting in whole or in part any denial of benefits under this Article VII
shall be commenced later than the earlier of (i) the first anniversary of
(A) the date of the notice of the final decision on appeals, or (B) if the
claimant fails to request any level of administrative review within the
timeframe permitted under the claims review procedure, the deadline for
requesting the next level of administrative review, and (ii) the last date on
which such legal action could be commenced under the applicable statute of
limitations under ERISA (including, for this purpose, any applicable state
statute of limitations that applies under ERISA to such legal action).

 

- 31 -



--------------------------------------------------------------------------------

ARTICLE VIII

Amendments

The Board reserves the right to make from time to time any amendment to this
Plan which does not cause any part of the Trust Fund to be used for, or diverted
to, any purpose other than the exclusive benefit of Participants or their
Beneficiaries, provided however, that the Board may make any amendment it
determines necessary or desirable, with or without retroactive effect, to comply
with applicable laws. Notwithstanding the foregoing, the Board delegates to
Executive Vice President – Finance, Chief Financial Officer of the Employer the
authority to make any amendment that is required by applicable law or is
administrative in nature, as determined by the Executive Vice President –
Finance, Chief Financial Officer in his or her sole discretion.

 

- 32 -



--------------------------------------------------------------------------------

ARTICLE IX

Successor Employer and Merger or

Consolidation of Plans

 

9.1 Successor Employer. In the event of the dissolution, merger, consolidation
or reorganization of the Employer, provision may be made by which the Plan and
Trust will be continued by the successor, and, in that event, such successor
shall be substituted for the Employer under the Plan. The substitution of the
successor shall constitute an assumption of Plan liabilities by the successor
and the successor shall have all of the powers, duties and responsibilities of
the Employer under the Plan.

 

9.2 Plan Assets. In the event of any merger or consolidation of the Plan with,
or transfer in whole or in part of the assets or liabilities of the Trust Fund
to, another trust fund held under any other plan of deferred compensation
maintained or to be established for the benefit of all or some of the
Participants of this Plan, the assets of the Trust Fund applicable to such
Participants shall be transferred to the other trust fund only if:

 

  (a) each Participant would (if either this Plan or the other plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive immediately before the merger, consolidation or transfer (if
this Plan had then terminated);

 

  (b) resolutions of the Boards of Directors of the Employer under this Plan, or
of any new or successor employer of the affected Participants, shall authorize
such transfer of assets; and, in the case of the new or successor employer of
the affected Participants, its resolutions shall include an assumption of
liabilities with respect to such Participants’ inclusion in the new employer’s
plan; and

 

  (c) such other plan and trust are qualified under Code sections 401(a) and
501(a).

 

- 33 -



--------------------------------------------------------------------------------

ARTICLE X

Plan Termination

 

10.1 Right to Terminate. In accordance with the procedures set forth in this
Article, the Board may terminate the Plan at any time. In the event of the
dissolution, merger, consolidation or reorganization of the Employer, the Plan
shall terminate and the Trust Fund shall be liquidated unless the Plan is
continued by a successor to the Employer in accordance with Section 9.1.

 

10.2 Partial Termination. Upon termination of the Plan with respect to a group
of Participants which constitutes a partial termination of the Plan, the
accounts of all affected Participants shall become fully vested. The Trustee
shall, in accordance with the directions of the Plan Administrator, allocate and
segregate for the benefit of the Participants with respect to which the Plan is
being terminated the proportionate interest of such persons in the Trust Fund.
The funds so allocated and segregated shall be used by the Trustee to pay
benefits in accordance with Section 10.3.

 

10.3 Liquidation of the Trust Fund. Upon termination of the Plan, by written
notice or in actual operation, the accounts of all Participants affected thereby
shall remain fully vested, and the Plan Administrator shall direct the Trustee
to distribute the assets remaining in the Trust Fund, after payment of any
expenses properly chargeable thereto, to Participants and Beneficiaries in
proportion to their respective account balances.

 

10.4 Manner of Distribution. To the extent that no discrimination in value
results, any distribution after termination of the Plan may be made, in whole or
in part, in cash, in securities, or other assets in kind, as the Plan
Administrator may determine. All non-cash distributions shall be valued at fair
market value.

 

- 34 -



--------------------------------------------------------------------------------

ARTICLE XI

Top-Heavy Provisions

 

11.1 Rules to Apply if Plan Top-Heavy. Notwithstanding any other relevant
provision of this Plan to the contrary, the following rules will apply for any
Plan Year that the Plan becomes “top-heavy” (as defined in Section 11.2):

 

  (a) Vesting shall remain full and nonforfeitable.

 

  (b) For each top-heavy Plan Year the minimum contribution allocated in the
aggregate to the Employee Tax-Deferred Contribution Account and the Employer
Matching Contribution Account of each non-key employee (as defined in Code
section 416(i)(2)) shall be equal to or greater than the lesser of the following
amounts:

 

  (1) three percent of such non-key employee’s compensation; or

 

  (2) the highest percentage of compensation allocation made by or on behalf of
any key employee (as defined in Code section 416(i)(1)).

Such allocation shall be made without regard to the number of Hours of Service
or the compensation level of the non-key employee for the top-heavy Plan Year.
Employer matching contributions under Section 3.2 shall be taken into account
for purposes of satisfying the minimum contribution requirements of Code section
416(c)(2) and the Plan. Employer matching contributions that are used to satisfy
the minimum contribution requirements shall be treated as matching contributions
for purposes of the actual contribution percentage test and other requirements
of Code section 401(m).

 

  (c) The maximum annual compensation of each employee that may be taken into
account under the Plan shall not exceed $255,000 (as adjusted for cost of living
increases after 2013, or other amount as may be permitted under the Code).

The top-heavy requirements of Code section 416 and this Article XI shall not
apply in any year in which the Plan consists solely of a cash or deferred
arrangement which meets the requirements of Code section 401(k)(12) and matching
contributions with respect to which the requirements of Code section 401(m)(11)
are met.

 

11.2

Top Heavy Definition. For purposes of this Section, the Plan will be considered
“top-heavy” if on any given determination date (the last day of, the preceding
Plan Year or, in the case of the Plan’s first year, the last day of such Plan
Year) the sum of the account balances (including Employer Contribution Accounts,
Employee Contribution Accounts and Rollover Accounts from related plans) for key
employees is more than 60 percent of the sum of the account balances of all
employees, excluding former key employees. The account balances shall include
distributions made with respect to an Employee during the one-year period ending
on the determination date but shall not include the account

 

- 35 -



--------------------------------------------------------------------------------

  balances for any person who has not performed any services for the Employer at
any time during the one-year period ending on the determination date. In the
case of a distribution made for a reason other than severance from employment,
death, or disability, this provision shall be applied by substituting a
“five-year period” for “one-year period”. The method of determining the
top-heavy ratio shall be made in accordance with Code section 416.

In making the top-heavy calculation, (a) all the Employer’s plans in which a key
employee participates shall be aggregated with all other Employer plans which
enable a plan in which a key employee participates to satisfy the Code’s
non-discrimination requirements; and (b) all Employer plans not included in
subparagraph (a), above, may be aggregated with the Employer’s plans included in
subparagraph (a), above, if all of the aggregated plans would be comparable and
satisfy the Code’s non-discrimination requirements.

 

11.3 Key Employee Definition. A key employee will be, for the purpose of this
Section, any employee or former employee who at any time during the Plan Year
containing the determination date is such within the meaning of Code
section 416. As of the effective date, the term key employee includes the
following individuals:

 

  (a) an officer who has annual compensation from the Employer of more than
$130,000 (as adjusted for cost of living increases) ; or

 

  (b) a five-percent owner of the Employer; or

 

  (c) a one-percent owner of the Employer whose annual compensation from the
Employer exceeds $150,000.

 

11.4 Relationship of the Normal and the Top-Heavy Vesting Schedules. If the
Plan’s top-heavy status changes and this change alters the Plan’s normal vesting
schedule, no Participant’s vested accrued benefit immediately prior to such
change in status shall be diminished on account of the change in the vesting
schedule. In addition, the vesting for each Participant in the Plan at the time
of the change in status shall be determined under whichever schedule provides
the greatest vested benefit at any particular point in time.

 

11.5 Participation in Other Plans. A non-key employee who participates in both
this Plan and another top-heavy plan maintained by the Employer shall not be
entitled to receive minimum benefits and/or minimum contributions under all such
plans. If the other plan is a defined contribution plan, the minimum
contribution required shall be satisfied if the total contributions to both
plans satisfy the minimum contribution requirement. If the other plan is a
defined benefit plan, the minimum shall be satisfied in the defined benefit plan
by accruing a minimum benefit of two percent of compensation for each Plan Year
of Service up to a maximum of ten Years of Service.

 

- 36 -



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

 

12.1 Nonguarantee of Employment. Nothing contained in this Plan shall be
construed as a contract of employment between the Employer and any employee, or
as a right of any employee to be continued in the employment of the Employer, or
as a limitation on the right of the Employer to discharge any of its employees,
with or without cause.

 

12.2 Right to Trust Assets. No Participant or Beneficiary shall have any right
to, or interest in, any assets of the Trust Fund upon termination of employment
or otherwise, except as provided from time to time under this Plan, and then
only to the extent of the benefits payable under the Plan to such Participant,
or Beneficiary out of the assets of the Trust Fund. All payments of benefits
provided for in this Plan shall be made solely out of the assets of the Trust
Fund.

 

12.3 Nonalienation of Benefits. Except for loans as provided in Section 5.7,
benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including any such liability which arises from the Participant’s
bankruptcy, prior to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder, shall be void. The Trust Fund shall not in
any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder. Nothing in
this Section shall preclude payment of Plan benefits pursuant to a qualified
domestic relations order as defined in Code section 414(p).

 

12.4 Discontinuance of Employer Contributions. In the event of the permanent
discontinuance of contributions to the Plan by the Employer, the accounts of all
Participants shall, as of the date of such discontinuance, remain fully vested
and nonforfeitable.

 

12.5 Governing Law. To the extent not preempted by federal law, this Plan shall
be interpreted and enforced in accordance with the laws of the State of New
York.

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer has caused its duly authorized officer to
execute this Plan document on its behalf this 9th day of December, 2013.

 

MONRO MUFFLER BRAKE, INC.   /s/ Catherine D’Amico By:   Catherine D’Amico Its:  
Executive Vice President and Chief Financial Officer

 

- 38 -



--------------------------------------------------------------------------------

APPENDIX A

SERVICE WITH PREDECESSOR ORGANIZATION

AS OF JANUARY 1, 2013

Service with the following organizations will be recognized for eligibility
and/or vesting purposes as indicated:

 

     Eligibility    Vesting    No
Credit
Given SMK Speedy International Inc. *    x    ¨    ¨ Atlantic Automotive Corp. *
(Mr. Tire Stores)    x    ¨    ¨ Atlantic Automotive Corp. *
(Mr. Tire HQ & WH)    x    ¨    ¨ Rice Tire, Inc. *    x    ¨    ¨ ProCare
Automotive Service Solutions LLC *    x    ¨    ¨ Kimmel Automotive, Inc. *    x
   ¨    ¨ Frasier Tire *    x    ¨    ¨ Henderson Holdings, Inc. *    x    ¨   
¨ Valley Forge Tire & Auto Centers    ¨    ¨    x Craven Tire & Auto    ¨    ¨
   x Broad Elm Tire    ¨    ¨    x Autotire Tire Pros *    x    ¨    ¨ Midwest
Tire and Auto Repair *    x    ¨    ¨ Tire Warehouse Central, Inc. *    x    ¨
   ¨ Cheshire Tire Center, Inc. *    x    ¨    ¨ Import Export Tire, Co. *    x
   ¨    ¨ Courthouse Tire *    x    ¨    ¨ Vespia Tire Centers, Inc. *    x    x
   ¨

 

- 39 -



--------------------------------------------------------------------------------

Kramer Tire Company *    x    x    ¨ Colony Tire Corporation dba Colony Tire and
Service Centers*    x    ¨    ¨ Terry’s Tire Town*    x    ¨    ¨ Tuffy
Associates Corporation*    x    ¨    ¨ Everybody’s Oil Corporation dba Tire
Barn*    x    ¨    ¨ Ken Towery’s Auto Care of Kentucky*    x    ¨    ¨ Enger
Tire Center*    x    ¨    ¨ Tire King of Durham*    x    ¨    ¨ Chelsey Co.,
Inc. dba Midas    x    ¨    ¨ Brothers Tire, Inc.    x    ¨    ¨

 

* For these predecessor organizations (marked with an asterisk), an Employee’s
Service with the predecessor organization will be recognized only if the
Employee was participating in the predecessor organization’s 401(k) plan at the
time his or her employment with such organization was terminated.

 

- 40 -